Citation Nr: 0946468	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler




INTRODUCTION

The Veteran served on active military duty from July 1944 to 
July 1946 and from November 1947 to September 1948.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Cleveland, Ohio RO Tiger Team adjudicated 
this claim on behalf of the Waco, TX RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence of record demonstrates that a right knee 
disability is not related to active service and is not 
proximately due to or the result of a service-connected left 
knee disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, and is not proximately due to or the result of a 
service-connected left knee disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This notice must be provided prior to an initial RO 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  VCAA notice requirements apply to all five 
elements of a service connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006). 

Defective timing or content of VCAA notice is not prejudicial 
to a claimant if the error does not affect the essential 
fairness of the adjudication, such as where (1) the claimant 
demonstrates actual knowledge of the content of the required 
notice; (2) a reasonable person could be expected to 
understand from the notice what was needed; or (3) a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  
Defective timing may be cured by a fully compliant notice 
letter followed by a readjudication of the claim.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).   November 2005 and April 2006 
letters provided the appropriate VCAA notice to the Veteran.  
Although the April 2006 letter was not sent prior to the 
initial March 2006 adjudication of the claim, there is no 
prejudice to the Veteran because the claim was readjudicated 
in a May 2006 statement of the case.  Prickett, 20 Vet. App. 
at 376.  Accordingly, VA's duty to notify has either been 
satisfied or any deficiency has caused no prejudice to the 
Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records (STRs), VA medical 
records, and identified private medical records have been 
obtained.   VA provided the Veteran with an adequate January 
2006 medical examination and an adequate November 2008 
Veterans Health Administration (VHA) opinion with respect to 
his service connection claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In a January 2, 2009 letter, the 
Veteran was provided a copy of the VHA opinion and was 
notified that he had 60 days from the date of the letter to 
submit any additional evidence or argument.  No response was 
received, although the Veteran submitted an additional 
private medical record to the Board in February 2009.  In 
October 2009, the Veteran waived RO consideration of this new 
evidence.  38 C.F.R. § 20.1304(c) (2009) (stating that any 
additional pertinent evidence received by the Board that has 
not been considered by the RO must be referred to the RO for 
consideration unless there is a waiver of such 
consideration).  In the Veteran's June 2006 substantive 
appeal, he requested a Travel Board hearing.  But in March 
and April 2007 submissions, he withdrew that request.  See 
38 C.F.R. § 20.702(e) (2009) (stating that the Veteran can 
withdraw a hearing request at any time prior to the scheduled 
hearing).  There is no indication in the record that any 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini, 18 
Vet. App. at 121-22.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, 
Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also 
Dingess/Hartman, 19 Vet. App. at 486.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, service connection may be granted where a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (Sept. 27, 2006).  Because the 
Veteran filed this claim prior to October 2006 and the 
amended version of the regulation places additional 
evidentiary restrictions on a veteran before aggravation may 
be conceded, application of the amendment would have 
retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 
25,174, 25,179-80 (2004) (noting that a new regulation has 
retroactive effects if it is less favorable to a claimant 
than the old regulation and that, unless otherwise specified, 
a new regulation must be applied to pending claims unless to 
do so produces retroactive effects).  Accordingly, the prior 
version of 38 C.F.R. § 3.310 will be applied herein.  See 
Rodriguez v. Peake, 511 F.3d 1147, 1153 (Fed. Cir. 2008) 
(stating that if application of an amended regulation has a 
retroactive effect, then the regulation cannot be applied to 
cases pending at the time of its promulgation); VAOPGCPREC 7-
03; 69 Fed. Reg. at 25,179-80.

The Veteran's STRs were negative for right knee complaints or 
diagnoses.  An April 1944 service entrance examination and a 
July 1946 discharge examination noted no musculoskeletal 
defects.  The Veteran had left knee surgery during service 
and was diagnosed with Osgood-Schlatter's disease.  A March 
1948 record noted internal derangement of the left knee.  
September 1948 service records noted the Veteran was unfit 
for military service due to left knee Osgood-Schlatter's 
disease, old, post-operative, symptomatic. 

In an August 1977 VA orthopedic examination report, the 
examiner noted a left knee twisting injury during service 
with subsequent surgery.  The Veteran reported that after 
service discharge he worked as a fork lift operator.  The 
examiner noted there was no evidence of a gait alteration 
when walking in shoes, but slight favoring of the left lower 
extremity upon barefoot walking.  The impressions included 
adult residual of juvenile osteochondritis and bilateral 
tibial tubercle (Osgood-Schlatter), with very prominent 
tibial tubercles.  In a February 1980 VA orthopedic 
examination report, the Veteran reported a left knee twisting 
injury with subsequent surgery.  The examiner found there was 
no limping.  The impressions included bilateral 
chondromalacia, more severe in the unoperated right knee.  At 
an August 2003 VA joints examination, the Veteran reported a 
left knee twisting injury.  In a June 2004 VA joints 
examination, the Veteran reported that he did not use a brace 
or cane.  The examiner noted a slight limp of the left lower 
extremity.  

In an October 2005 private medical record, a social worker 
conducted a medical assessment and social history.  The 
Veteran reported right knee pain and arthritis.  The Veteran 
reported that after service discharge, he worked with a 
moving company, a gasoline company, a pipe truck company, and 
at an Army depot.  The diagnoses included left knee injury 
with surgery, right knee pain, and bilateral knee arthritis.

A January 2006 VA examination was conducted upon a review of 
the claims file.  The Veteran reported right knee pain of 5 
years and that he had been using a cane for the last 6 months 
due to a left-sided limp.  The examiner noted that x-rays 
done in June 2004 showed right knee mild bicompartmental 
change.  The impression was right knee degenerative joint 
disease, minimal disability with subjective progression.  The 
examiner opined that it was less likely than not that the 
right knee problems were due to the service-connected left 
knee problems, noting that the pain was of 5 years duration.

In a June 2006 private medical record, the Veteran reported 
bilateral knee pain.  After an examination, the examiner 
stated that the Veteran's pain was most likely related to his 
old Korean War injury.  

A November 2008 VA medical expert opinion was obtained upon 
review of the claims file, as indicated by the extensive 
review of relevant medical evidence noted in the report.  The 
examiner noted that during service the Veteran injured his 
left knee and underwent surgery, but that the STRs were 
silent for any right knee injuries or complaints.  The 
examiner detailed the Veteran's post-service occupational 
history, including working for a moving company, a gasoline 
company, a pipe truck company, and at an Army depot.  The 
examiner also reviewed the Veteran's post-service medical 
history, including a 1977 diagnosis of right knee adult 
residual of juvenile osteochondritis, a 2005 right knee 
arthritis diagnosis provided by a social worker, the January 
2006 VA examination that found the right knee disability was 
not caused by the left knee disability and noted a 5 year 
history of right knee pain and the use of a cane for his 
left-sided limp, and the June 2006 private medical opinion 
that indicated the right knee injury was related to the in-
service injury.  

Based on that information, the examiner opined that it was 
unlikely that the right knee disability was causually related 
to a disease or injury sustained during active military 
service or that the left knee disability caused or aggravated 
the right knee disability.  The examiner noted that there was 
no right knee trauma and stated that given the variance of 
the Veteran's physical demands of post-service occupational 
activities it was unlikely that the problems with the left 
knee would have caused the right knee disability.  The 
examiner further reasoned that patients with amputations do 
not have a significant increase in the incidence of 
contralateral arthritis in the non-amputated lower extremity, 
that there was only a 5 year history of right knee pain, and 
that in January 2006, the Veteran had only been walking with 
a cane for his left knee for 6 months, such that there was no 
significant or pronounced gait alteration until that time.  
The examiner noted that although both knees had Osgood-
Schlatter's diagnosed in 1980, only the left knee Osgood-
Schlatter's lesion was damaged while on active duty.  
Moreover, the examiner noted that the literature does not 
suggest that there is a correlation between the diagnosis of 
Osgood-Schlatter's disease and subsequent development of 
arthritis.  The examiner stated that if the left knee had 
caused significant problems with his right knee over the 
course of 50 years after service discharge, the right knee 
degenerative changes would be greater.  The examiner 
concluded that based upon a review of the medical evidence, 
the etiology of the right knee disability included most 
likely age, obesity, deconditioning, heredity, ethnicity, 
common health issues, and post military occupational 
activities. 

In a January 2009 letter, a private physician stated that he 
had been the Veteran's physician for over 20 years.  The 
physician noted that the Veteran injured his bilateral knees 
during service and had a left knee operation, that the 
Veteran began using a cane 6 years prior, and he was now 
using a walker.  The examiner opined that the bilateral knee 
arthritis was a result of the injury he sustained during 
service.

The Board finds that the evidence of record does not support 
a finding of direct service connection for a right knee 
disability.  First, there is a currently diagnosed right knee 
disability - arthritis.  See Shedden, 381 F.3d at 1167; 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  But 
right knee arthritis was not diagnosed within one year of 
service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  
Additionally, there was no right knee injury, complaints, or 
diagnoses during active service.  See Shedden, 381 F.3d at 
1167 (noting that service connection requires evidence of in-
service incurrence or aggravation of a disease or injury).  
Right knee arthritis was not diagnosed until at least 2005, 
over 45 years after service discharge.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder). 

Furthermore, the competent and probative evidence of record 
does not establish a relationship between the Veteran's right 
knee arthritis and active service.  See Wensch v. Principi, 
15 Vet. App. 362, 367 (2001) (noting that the Board may 
appropriately favor the opinion of one competent medical 
authority over another).  The June 2006 private medical 
opinion that the right knee disability was due to an in-
service injury has little probative value because the 
examiner did not provide any supporting rationale for the 
opinion and did not review the STRs which indicated only a 
left knee in-service injury.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 302-04 (2008) (noting that a medical 
opinion may not be discounted solely for a lack of claims 
file review, because the central issue is whether the 
examiner was informed of the relevant facts in rendering a 
medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (holding that a medical opinion must be supported by 
an analysis that the Board can consider and weigh against 
contrary opinions).  Likewise, the January 2009 private 
medical opinion that the right knee disability is due to the 
in-service injury is of little or no probative value because 
there was no supporting rationale and was based upon an 
inaccurate factual premise - that there was an in-service 
right knee injury.  See Stefl, 21 Vet. App. at 124); Kowalski 
v. Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that 
the Board may not reject a medical opinion solely because it 
is based on facts reported by the veteran but may do so where 
the facts are inaccurate or are unsupported by the other 
evidence of record).  The Board notes that the Veteran has 
not asserted that his right knee was injured during active 
service.  Moreover, the November 2008 VHA medical opinion 
that the right knee disability was not related to active 
service has significant probative value because it is 
supported by rationale and is based upon a review of the 
claims file, to include the STRs and the post-service medical 
evidence.  See Nieves-Rodriguez, 22 Vet. App. at 302-304; 
Stefl, 21 Vet. App. at 124.  Accordingly, direct service 
connection for a right knee disability is not warranted.

The Board also finds that the probative evidence of record 
does not support a finding of service connection for a right 
knee disability as secondary to the Veteran's service-
connected left knee disability.  As noted above, there is 
currently diagnosed right knee arthritis.  See Shedden, 381 
F.3d at 1167; Degmetich, 104 F.3d at 1333.  But the 
preponderance of the evidence demonstrates that the right 
knee arthritis was not caused or aggravated by his service-
connected left knee disability.  See Wensch, 15 Vet. App. at 
367; Allen, 7 Vet. App. at 448.

The January 2006 VA medical opinion that the right knee 
disability was not due to the left knee disability, has 
probative value because it was conducted upon a review of the 
claims file which showed the severity of the left knee 
disability from the time of service discharge and the 
examiner provided supporting rationale.  See Nieves-
Rodriguez, 22 Vet. App. at 302-304; Stefl, 21 Vet. App. at 
124.  Additionally, the November 2008 VHA opinion that the 
right knee disability was not caused or aggravated by the 
left knee disability has significant probative value because 
there was substantial supporting rationale and the examiner 
reviewed the claims file, to include the STRs and the post-
service medical evidence of record.  Nieves-Rodriguez, 22 
Vet. App. at 302-304; Stefl, 21 Vet. App. at 124.  
Accordingly, secondary service connection for a right knee 
disability is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).


ORDER

Service connection for a right knee disability, to include as 
secondary to a service-connected left knee disability, is 
denied.



____________________________________________
STEVEN L .KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


